                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 CHERYL ANN MALONEY,                                CV 18-93-BLG-TJC

                      Plaintiff,
                                                    ORDER
 vs.

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security
 Administration,

                      Defendant.

       Based upon the stipulation of the parties, IT IS HEREBY ORDERED that

the Commissioner’s final decision is REVERSED and REMANDED for further

administrative proceedings under sentence four of 42 U.S.C. § 450(g).

       On remand, the Administrative Law Judge will offer Plaintiff the

opportunity for a new hearing. The ALJ will reevaluate and further develop the

medical opinions of record, further consider Plaintiff’s subjective allegations,

reevaluate Plaintiff’s residual functional capacity pursuant to SSR 96-8p, and

reevaluate steps four and five with the assistance of a vocational expert, if

necessary. Finally, the ALJ will issue a new decision.

       Upon proper application, Plaintiff may seek an award of reasonable attorney

///

///
fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

      DATED this 20th day of December, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
